DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,300,247 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
This office action is responsive to the amendment filed on 09/23/2021. As directed by the amendment: claims 2, 5-6, 8-9, 13, 15, 21 have been amended; claim 1 has been canceled; and no new claims have been added. Thus, claims 2-21 are presently pending in this application.
Applicant’s amendments to claims have overcome the 112(b) rejections previously set forth in the office action mailed 06/23/2021.

EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Gregory Madden on 12/29/2021. 
The application has been amended as follows: 
Claim 2, lines 10-11, “along the second rib portion, the introducer distal end portion” is amended as follows: “along the second rib portion, a position of the first rib portion being proximal to the second rib portion, and the introducer distal end portion”.
Claim 9, lines 10-11, “along the second rib portion, the introducer distal end portion” is amended as follows: “along the second rib portion, a position of the first rib portion being proximal to the second rib portion, and the introducer distal end portion”.
Claim 15, line 11, “along the second rib portion;” is amended as follows: “along the second rib portion, a position of the first rib portion being proximal to the second rib portion;”

Allowable Subject Matter
Claims 2-21 are allowed over the prior art of records.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records are Devgon et al. (US 2014/0364766), Petterson (US 3,572,334), Chen (US 2003/0236504).
Regarding claim 2, the cited prior arts fail to disclose/teach among all the limitation or render obvious an apparatus comprising a catheter, an introducer, and an actuator wherein an outer surface of the introducer having a plurality of ribs with a first rib portion having ribs with a first set of characteristics successively distributed along the first rib portion and a second rib portion having ribs with a second set of characteristics different from the first set of characteristics successively distributed along the second rib portion and wherein a position of the first rib portion is proximal to the second rib portion, in combination with the total structure and function as claimed. 
Devgon only discloses an apparatus (6000, figs. 9-14) comprising a catheter (6200), an introducer (6100) and an actuator (6500). 

Chen only discloses a system comprising a slide track (141) with the zigzag notch (143) with a plurality of ribs (see fig. 5A).
No combination of prior art was found to teach or suggest each and every element of claim 2.
Regarding claim 9, the cited prior arts fail to disclose/teach among all the limitation or render obvious an apparatus comprising a catheter, an introducer, and an actuator wherein an outer surface of the introducer having a plurality of ribs with a first rib portion having ribs with a first set of characteristics successively distributed along the first rib portion and a second rib portion having ribs with a second set of characteristics different from the first set of characteristics successively distributed along the second rib portion and wherein a position of the first rib portion is proximal to the second rib portion, in combination with the total structure and function as claimed. 
Devgon only discloses an apparatus (6000, figs. 9-14) comprising a catheter (6200), an introducer (6100) and an actuator (6500). 
Petterson only discloses a catheter system (figs. 14-16) comprising a catheter (73), an introducer (65), and an actuator (74) wherein the introducer (65) has an outer surface forming a plurality of ribs (93/94).
Chen only discloses a system comprising a slide track (141) with the zigzag notch (143) with a plurality of ribs (see fig. 5A).
No combination of prior art was found to teach or suggest each and every element of claim 9.
Regarding claim 15, the cited prior arts fail to disclose/teach among all the limitation or render obvious a method comprising coupling an introducer of a fluid transfer device to an PIV 
Devgon only discloses a method (figs. 9-14) comprising coupling (see figs. 9-10) an introducer (6100) of a fluid transfer device (6000) to an PIV line (6300) wherein the fluid transfer device (6000) includes a catheter (6200), an actuator (6500).
Petterson only discloses a method (figs. 14-16) comprising a catheter (73), an introducer (65), and an actuator (74) wherein the introducer (65) has an outer surface forming a plurality of ribs (93/94).
Chen only discloses a method comprising a slide track (141) with the zigzag notch (143) with a plurality of ribs (see fig. 5A).
No combination of prior art was found to teach or suggest each and every element of claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783